DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species I and II, as set forth in the Office action mailed on 9/8/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/8/21 is withdrawn.  Claims 15-17, directed to Species I are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see response, filed 5/9/22, with respect to claims 1, 7-17 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below.
 
Allowable Subject Matter
Claims 1, 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a holographic reproduction device comprising N electrically addressed liquid crystal display panels, where N is greater than or equal to 2, configured to display a holographic interferogram; and a first light source configured to provide first coherent light, wherein a liquid crystal material of the electrically addressed liquid crystal display panel comprises smectic liquid crystal, and the electrically addressed liquid crystal display panel is a transmissive liquid crystal display panel, wherein all of the electrically addressed liquid crystal display panel are sequentially spliced, any two adjacent electrically addressed liquid crystal display panel are spliced together to form a dihedral angle larger than or equal to 90 degrees and smaller than 180 degrees, wherein, among all of the electrically addressed liquid crystal display panels, a side distal to the viewing side of each of the electrically addressed liquid crystal display panels except a last electrically addressed liquid crystal display panel is provided with a second transflective structure, a side of the last electrically addressed liquid crystal display panel is provided with a second reflective structure, the first light source is on a side of a second transflective structure distal to the viewing side, the second transflective structure is configured to transmit a portion of the first coherent light received from the first light source to the first electrically addressed liquid crystal display panel, and transmit another portion of the first coherent light to a second transflective structure on a side of a second electrically addressed liquid crystal display panel distal to the viewing side, the second electrically addressed liquid crystal display panel being adjacent to the first electrically addressed liquid crystal display panel, and the second reflective structure on a side of an Nth electrically addressed liquid crystal display panel distal to the viewing side is configured to reflect received light to the Nth electrically addressed liquid crystal display panel, in combination with the remaining features recited in the claim.
The prior art of Brown (US 6,437,919 B1) discloses a holographic reproduction device comprising an electrically addressed liquid crystal display panel, configured to display a holographic interferogram; and a first light source configured to provide first coherent light and the electrically addressed liquid crystal display panel is a transmissive liquid crystal display panel (Brown, Figure 2 or 3). Brown fails to disclose N electrically addressed liquid crystal display panels having a splicing function, where the electrically addressed liquid crystal display panels comprise a transflective structure and a reflective structure. The prior art of Zhang (US 2018/0067456 A1) discloses N electrically addressed liquid crystal display panels, where N is greater than or equal to 2, wherein all of the electrically addressed liquid crystal display panel are sequentially spliced, any two adjacent electrically addressed liquid crystal display panel are spliced together to form a dihedral angle larger than or equal to 90 degrees and smaller than 180 degrees (Zhang, Figure 4; Paragraph 0049). Zhang also fails to disclose the use of transflective structures and reflective structures to transmit and reflect the coherent light source in order to form the holographic image.
Therefore, Claim 1 is allowed. Claims 7-17 are allowed by virtue of their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871